—Order unanimously affirmed without costs. Memorandum: An order of filiation is not appealable as of right where support was sought in the paternity petition (Family Ct Act § 1112 [a]; Matter of Jane PP. v Paul QQ., 64 NY2d 15, 17; Matter of Cheryl A. B. v Michael Anthony D., 197 AD2d 851). In the exercise of our discretion, we deem the notice of appeal to be an application for leave to appeal, and we grant leave (see, Family Ct Act § 1112 [a]; Matter of Niagara County Dept. of Social Servs. [Kay B.] v Samuel M. [appeal No. 1] 222 AD2d 1071). (Appeal from Order of Monroe County Family Court, Houston, J.H.O. — Paternity.) Present— Denman, P. J., Green, Wesley, Balio and Davis, JJ.